  Case 3:18-cr-00356-S Document 119-1 Filed 12/18/19                  Page 1 of 3 PageID 709


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA                        §                               Case 3-18-cr-356-S
                                                 §
                                                 §
                                                 §
 v.                                              §
                                                 §
 THOMAS D. SELGAS (1)                            §
 MICHELLE L. SELGAS (2)                          §
 JOHN GREEN (3)                                  §


                              FIRST AMENDED EXHIBIT LIST



John Green, through his counsel of record, hereby submits his initial exhibit list.

 Exh.      Date       Admitted     Description
 No.       Offered

 1                                 ECF 36 Order Modifying Conditions of Release (GREEN_008032-
                                   08033)
 2                                 Order of Dismissal For Lack of Jurisdiction Docket No. 10164-12
                                   (GREEN_008034-008035)
 3                                 Respondent’s Motion to Dismiss for Lack of Jurisdiction Docket No.
                                   15077-19 (GREEN_008036-008039)
 4                                 Respondent’s Answer Docket No. 15077-19 (GREEN_008040-
                                   008043)
 5                                 Fraud Development Recommendation – Examination (DOJ00258-
                                   DOJ000260)
  6                                Taxpayer Bill of Rights (Green_06396)
  7                                Freedom to Fascism
  8                                Judge Overstreet CV (GREEN_008044-008045)
  9                                Dr. Glass CV (GREEN_008046-008054)
 10
 11
 12
13
 14
 15
 16

                                             Page 1 of 3
  Case 3:18-cr-00356-S Document 119-1 Filed 12/18/19                 Page 2 of 3 PageID 710


 17
 18
 19
 20
 21
 22
 23


       Defense reserves right to amend his exhibit list.




       Respectfully submitted on September 9, 2019.

                                             MINNS & ARNETT

                                             /s/ Michael Louis Minns
                                             Michael Louis Minns
                                             State Bar No. 14184300
                                             mike@minnslaw.com
                                             Ashley Blair Arnett
                                             State Bar No. 24064833
                                             ashley@minnslaw.com
                                             9119 S. Gessner, Suite 1
                                             Houston, Texas 77074
                                             Telephone: (713) 777-0772
                                             Telecopy: (713) 777-0453
                                             Attorneys for John Green




                                CERTIFICATE OF SERVICE

       This is to certify that on this the 9th day of September 2019, a true and correct copy of the

above and foregoing instrument was served upon all counsel of record.



                                             /s/ Ashley Blair Arnett
                                             Ashley Blair Arnett
                                             Attorney for Defendant, John Green
                                             Page 2 of 3
Case 3:18-cr-00356-S Document 119-1 Filed 12/18/19   Page 3 of 3 PageID 711




                                 Page 3 of 3
